DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11 , 18-19 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3, 11,  18 and 20 recite “about” before proportions Regarding claims 31 and 34, the phrase "about" renders the claim indefinite because it is unclear as to the metes and bounds of term “about”. Clarification and/or correction is required.

Claims 18 and 20  are indefinite for the recitation of  proportions with “%”, where it is not clear whether the percentage is based on weight of base frozen confection or weight of finished frozen confection or some other measure such as volume %.

Claim 20 additionally recites subcomponents of vegetable or vegetable derivative as “wherein the vegetable or vegetable derivative component comprises about 5% to about 20% of a vegetable, about 5 to about 20% of a pulse, and about 1% to about 6% of a vegetable protein” where it is not clear whether the percentage is based on weight of base frozen confection or weight of vegetable component or some other measure such as volume %.

Claim 20 recites that the product comprises “about 4% to about 70% of a vegetable component, wherein the vegetable or vegetable derivative component comprises”. There is insufficient antecedent basis for this limitation in the claim. Here, “the” is confusing because previously recited term is “vegetable component” – not “vegetable or vegetable derivative component”.  For the purposes of this office action, the recitation will be treated equivalent of “about 4% to about 70% of a vegetable component, wherein the vegetable 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schimoler et al (WO2017001265A1), hereinafter Schimoler [The page number of the Schimoler reference is the one indicated on the top of the page and not the one at the bottom of the page, which is different].

Regarding claim 1, Schimoler teaches a frozen confectionary product comprising a base frozen confection (Page 4, line 14-21), wherein the base frozen confection comprises i) a vegetable or vegetable derivative component (Page 5, lines 9-15 and 25-30) and ii) one or more sweetening agents (Page 8, lines 15-21). 
 
Regarding claim 2, Schimoler teaches the frozen confectionary product of claim 1, wherein the vegetable or vegetable derivative component is selected from the group consisting of a vegetable, a pulse, a vegetable protein, a nut solid, a seed solid, and any combination thereof (Page 5, lines 9-15 where pulse, vegetable proteins are taught and Page 5, lines 26-30 where nut and seed solids are taught). 
 

Regarding claim 4, Schimoler teaches the frozen confectionary product of claim 1, wherein the vegetable is selected from the group consisting of cauliflower, sweet potato, avocado, butternut squash, pumpkin, spinach, zucchini, jicama, rutabaga, parsnips, turnips, spinach, kale, arugula, potato, carrots, peas, collard greens, lettuce, watercress, parsley, corn, plantains, taro, water chestnuts, acorn squash, tomatoes, hubbard squash, bell peppers, radishes, eggplant, cucumbers, cabbage, bamboo shoots, asparagus, artichokes, beets, cactus, celery, green beans, kohlrabi, mushrooms, chayote, and any combination thereof (Page 5, lines 10-15 teach at least peas and potatoes as vegetables that provide protein) 
 
Regarding claim 5, Schimoler teaches the frozen confectionary product of claim 2, wherein the pulse is selected from the group consisting of navy beans, black beans, pinto beans, white cannellini beans, great northern beans, red kidney beans, black eye-peas, garbanzo beans, lentils, mung beans, pink beans, soy beans, split peas, white beans, faba beans, lupins, pigeon peas, Bambara beans, and any combination 
Thereof (Page 5, lines 10-15 teach at least “soy protein” and “pea protein”, i.e., the pulse can at least be split peas or soy bean).
 
Regarding claim 6, Schimoler teaches the frozen confectionary product of claim 2, wherein the vegetable protein is selected from the group consisting of pea protein, chickpeas, soy protein, wheat protein, cotton seed protein, sunflower seed, lupin protein, oat protein, lentil protein, sesame seed protein, broad bean protein, horse bean protein, alfalfa protein, clover protein, rice protein, tapioca protein, pumpkin protein, corn protein, and any combination thereof (Page 5, lines 10-15 teach at least peas, chickpeas, soy, wheat proteins, rice protein are taught). 
 
Regarding claim 7, Schimoler teaches the frozen confectionary product of claim 2, wherein the nut solid is 
selected from the group consisting of almonds, cashews, peanuts, walnuts, macadamia nuts, pecans, pistachios, chestnuts, hazelnuts, Brazil nuts, pine nuts, pili nuts, and any combination thereof (Page 5, lines 26- 30 teach at least almonds as nut solids). 
 
Regarding claim 8, Schimoler teaches the frozen confectionary product of claim 2, wherein the seed solid is selected from the group consisting of sunflower, pepitas, pumpkin, millets, sesame, quinoa, flaxseed, chia, buckwheat, amaranth, and combinations thereof (Page 5, lines 9-15 teaches at least “sunflower seed”). 

Regarding claim 9, Schimoler teaches the frozen confectionary product of claim 1, wherein the one or more sweetening agents is selected from the group consisting of one or more traditional sweeteners, one or more non-traditional sweeteners, one or more sugar substitutes, one or more sugar alcohols, and any combination thereof (Page 8, lines 16-21 teach sweetening agents including traditional sweeteners such as “sucrose…glucose, fructose”). 

Regarding claim 12, Schimoler teaches the frozen confectionary product of claim 1, wherein the base frozen confection further comprises an oil (Page 6, lines 14-27 teaches oil). 
 
Regarding claim 13, Schimoler teaches the frozen confectionary product of claim 1, wherein the base frozen confection further comprises an emulsifier (Page 6, lines 29--32).
 
Regarding claim 14, Schimoler teaches the frozen confectionary product of claim 1, wherein the base frozen confection further comprises a stabilizer (Page 7, lines 9-15).

Regarding claim 15, Schimoler teaches the frozen confectionary product of claim 14, wherein the stabilizer is selected from the group consisting of carob bean gum, cellulose gum, xanthan gum, tara gum, gellen gum, agar, arrowroot, guar gum, tapioca starch, carrageenan, and any combination thereof (Page 7, lines 9-15, where at least xanthan gum is taught).

Regarding claim 16, Schimoler teaches the frozen confectionary product of claim 1, wherein the frozen confectionary product is substantially free of a dairy component. (Page 6, lines 1-2, where dairy free products are taught).

Regarding claim 17, Schimoler teaches the frozen confectionary product of claim 1, wherein the frozen confectionary product is free of a dairy component (Page 6, lines 1-2, where dairy free products are taught).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 3, 11, 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schimoler et al (WO2017001265A1), hereinafter Schimoler.


Regarding claim 3 , Schimoler teaches the frozen confectionary product of claim 2, wherein the vegetable or vegetable derivative component is present between about 4% to about 70% (wt. %) of the base frozen confection (Page 5, lines 9-10 where vegetable protein component ranges from 0.5 to 4% by weight and Page 5, lines 26-27 where nut solids range from 1-8% by weight, which overlaps the claimed range). Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 


Regarding claim 11, Schimoler teaches the frozen confectionary product of claim 1, wherein the one or more sweetening agents is present between about 15% to about 35% (wt. %) of the base frozen confection (Page 8, lines 16-21 teach sweetening agents  included in amounts ranging from 10-25% by weight which overlaps the claimed range). Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Regarding claim 18, Schimoler teaches a frozen confectionary product comprising a base frozen confection (Page 4, line 14-21), wherein the base frozen confection comprises: 

about 4% to about 70% of a vegetable or vegetable derivative component (Page 5, lines 9-10 where vegetable protein component ranges from 0.5 to 4% by weight and Page 5, lines 26-27 where nut solids range from 1-8% by weight, which overlaps the claimed range);  
about 15% to about 35% of a sweetening agent (Page 8, lines 16-21 teach sweetening agents  included in amounts ranging from 10-25% by weight which overlaps the claimed range);  
about 6 to about 16% of an oil (Page 6, lines 14-27 teach oils  included in amounts ranging from 1-20% by weight which overlaps the claimed range);  
about 0.001 to about 2% of an emulsifier (Page 7, lines 5-7  teach emulsifiers  included in amounts ranging from 0.1 to 1% by weight which overlaps the claimed range);  
about 0.001 to about 2% of a stabilizer (Page 7, lines 9-20 teach stabilizers  included in amounts ranging from 0.1 to 1% by weight which overlaps the claimed range); 
and about 0.001 to about 2% of a salt (Page 8, lines 9-15 teach a salt  included in amounts ranging from 0.05 to 0.3% by weight which overlaps the claimed range). 
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 
 
Regarding claim 19, Schimoler teaches the frozen confectionary product of claim 18, wherein the vegetable or vegetable derivative component is selected from the group consisting of a vegetable, a pulse, a vegetable protein, a nut solid, and any combination thereof (Page 5, lines 9-15 where pulse, vegetable proteins are taught and Page 5, lines 26-30 where nut and seed solids are taught). 
 

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schimoler et al (WO2017001265A1), hereinafter Schimoler, in view of Ferrari (US 20080248185), hereinafter Ferrari.

Regarding claim 10, Schimoler teaches the frozen confectionary product of claim 1, including the product may include fructose from natural sources (page 8, lines 16-20); i.e. non-traditional sweeteners but does not specifically disclose that the source of fructose is selected from “the group consisting of blue agave, dates, coconut palm sugar, maple syrup, honey, and any combination thereof”.  Ferrari (US 20080248185) teaches that a known natural source sweetener that is a source of fructose is honey (para 41). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Schimoler so that the source of fructose is at least honey. The ordinary artisan would have been motivated to modify Schimoler at least for the purpose of using a known source of fructose (see Ferrari, para 41), which offers sweetening with reduced processing.



Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schimoler et al (WO2017001265A1), hereinafter Schimoler in view of Shiraishi (WO 2014/162616 A1), hereinafter Shiraishi (see English translation provided).

Regarding claim 20, Schimoler teaches a frozen confectionary product comprising a base frozen confection (Page 4, line 14-21), wherein the base frozen confection comprises: 
about 4% to about 70% of a vegetable component (Page 5, lines 9-10 where vegetable protein component ranges from 0.5 to 4% by weight and Page 5, lines 26-27 where nut solids range from 1-8% by weight, which overlaps the claimed range), wherein the vegetable or vegetable derivative component 
comprises about 5% to about 20% of a vegetable, about 5 to about 20% of a 
pulse (see below), and about 1% to about 6% of a vegetable protein (Page 5, lines 9-10 where vegetable protein component ranges from 0.5 to 4% by weight, which overlaps with the claimed range)  
about 15% to about 35% of a sweetening agent (Page 8, lines 16-21 teach sweetening agents  included in amounts ranging from 10-25% by weight which overlaps the claimed range);  
about 6 to about 16% of an oil (Page 6, lines 14-27 teach oils  included in amounts ranging from 1-20% by weight which overlaps the claimed range);  
about 0.001 to about 2% of an emulsifier (Page 7, lines 5-7  teach emulsifiers  included in amounts ranging from 0.1 to 1% by weight which overlaps the claimed range);  
about 0.001 to about 2% of a stabilizer (Page 7, lines 9-20 teach stabilizers  included in amounts ranging from 0.1 to 1% by weight which overlaps the claimed range).
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Schimoler does not specifically distinguish between percentage of “vegetable” and “pulse”, Schimoler discloses a combination of vegetables and pulses. Shiraishi teaches that beans (i.e. pulses) are rich in proteins, Vitamin B, calcium and iron, and have relatively high effect on increasing the digestion and absorption rate of nutrients (especially see last paragraph on page 3 of 4 in the provided English translation, this is just above the “claims” listed on page 4 of 4 of the provided English translation). Thus, in a mixture of vegetables and pulses, the amount of protein can be adjusted by adjusting the proportion – higher the proportion of pulses, higher the protein content. As protein content has been established as a results effective variable (as explained above), it would have been obvious to one of ordinary skill in art to modify Schimoler so that the protein content is a specific value/range, which in turn can be achieved by a specific proportion of vegetable and pulse, such as the claimed “about 5% to about 20% of a vegetable, about 5 to about 20% of a pulse”; because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Schimoler so that the specific claimed percentages of “vegetable” and “pulse” are employed. The ordinary artisan would have been motivated to modify Schimoler at least for the purpose of using a specific proportion of vegetables and pulses, to achieve the target nutrition values, such as protein content.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1791